            Case 5:19-cv-01147-JD Document 34 Filed 10/12/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

WHITNEY BAILEY, Ph.D.,                        )
                                              )
                        Plaintiff,            )
                                              )
vs.                                           )      Case No. CIV-19-1147-JD
                                              )
(1) STEPHAN WILSON,                           )
(2) SISSY OSTEEN,                             )
(3) JORGE ATILES,                             )
(4) JARROD NOFTSGER, AND                      )
(5) GARY SANDEFUR                             )
in their individual capacities,               )
                                              )
                        Defendants.           )


              PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY


         Plaintiff, Whitney Bailey, Ph.D. (“Plaintiff”) submits this Notice of Supplemental

Authority to potentially aid this Court as it evaluates the pending Motions to Dismiss filed

by the Defendants. Plaintiff shows this Court the following:


      1. One item at issue in the pending Motions to Dismiss is alleged untimeliness for

         portions of Plaintiff’s § 1983 claims.

      2. Plaintiff argues that at this stage of litigation, she has stated plausible § 1983 claims

         against the Defendants and her claims are timely.

      3. A portion of Plaintiff’s argument on the pending Motions to Dismiss is that the

         continuing violation doctrine is another basis to reject the Defendants’ timeliness

         arguments. [See, e.g., Doc. 26 at pp. 11-14].


                                            Page 1 of 3
      Case 5:19-cv-01147-JD Document 34 Filed 10/12/20 Page 2 of 3




4. During the pendency of these Motions to Dismiss, Judge David L. Russell of this

   Court has recognized the applicability of the continuing violation doctrine to § 1983

   claims brought in the university setting. This was recognized in an Order dated

   September 23, 2020 from Judge Russell in the §1983 case Randy Blake Patterson,

   M.D. v. State ex rel. Bd. of Regents of the University of Oklahoma, et al, W.D.

   Okla. Case No. CIV-20-355-R.

5. Judge Russell’s Order is Document 22 in the Patterson case and is attached hereto

   as Exhibit “1”.

6. Specifically in his Order on footnote 2 at page 8, Judge Russell quoted several Tenth

   Circuit and other Circuit authorities and stated that “the Court proceeds with the

   understanding that the doctrine applies to § 1983 claims.”

7. Given Judge Russell’s recent Order, Plaintiff desired to submit notice of the same

   to this Court as a supplement to her previous response briefs at bar.


                                             Respectfully submitted,

                                             /s/ Geoffrey A. Tabor
                                             Stanley M. Ward, OBA#9351
                                             Geoffrey A. Tabor, OBA #32880
                                             WARD & GLASS, L.L.P.
                                             1601 36th Avenue, N.W.
                                             Norman, Oklahoma 73072
                                             (405) 360-9700 / (405) 360-7902 (fax)
                                             ATTORNEYS FOR PLAINTIFF
                                             JURY TRIAL DEMANDED
                                             ATTORNEY LIEN CLAIMED




                                    Page 2 of 3
          Case 5:19-cv-01147-JD Document 34 Filed 10/12/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that on the above file-stamped date that I filed this document with the Court

Clerk via the Electronic Filing System for filing and transmittal, it was disseminated to the

following counsel of record:

Margaret McMorrow-Love
John J. Love
LOVE LAW FIRM
228 Robert S. Kerr Ave., Suite 540
Oklahoma City, OK 73102
405-235-3848
mml@lovelawfirm.legal

Steve R. Stephens
Clinton W. Pratt
Board of Regents for the Oklahoma Agricultural and Mechanical Colleges
5th Floor, Student Union Building
Stillwater, OK 74078-7044
Steve.stephens@okstate.edu
Clint.pratt@okstate.edu

ATTORNEYS FOR DEFENDANTS


                                                         /s/ Geoffrey A. Tabor




                                        Page 3 of 3
